UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 01403 ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, Date of reporting period: July 31, Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/06 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Aerospace and Defense (0.8%) L-3 Communications Holdings, Inc. 218,101 Airlines (0.3%) AMR Corp. (NON) 227,600 Automotive (2.2%) Suzuki Motor Corp. (Japan) 1,797,100 Banking (15.6%) ABN AMRO Holding NV (Netherlands) 910,071 25,164,300 Bank of America Corp. 1,325,823 68,319,659 Bank of Ireland PLC (Ireland) 500,923 8,820,653 Barclays PLC (United Kingdom) 1,223,046 14,338,385 Credit Agricole SA (France) 1,171,011 47,022,790 KBC Groupe SA (Belgium) 204,466 22,254,652 Postal Savings Bank 144A (Greece) (NON) 181,732 3,900,390 Royal Bank of Scotland Group PLC (United Kingdom) 1,234,431 40,143,271 Societe Generale (France) 134,502 20,045,748 U.S. Bancorp 684,158 21,893,056 UniCredito Italiano SpA (Italy) 2,985,349 22,951,065 Washington Mutual, Inc. (S) 293,015 13,097,771 Basic Materials (2.2%) Teck Comico, Ltd. Class B (Canada) 655,400 Beverage (0.9%) InBev NV (Belgium) 324,674 Biotechnology (1.4%) Amgen, Inc. (NON) (SEG) 411,900 Broadcasting (0.5%) British Sky Broadcasting PLC (United Kingdom) 884,258 Building Materials (0.7%) Sherwin-Williams Co. (The) (S) 279,558 Chemicals (1.4%) BASF AG (Germany) 340,092 Communications Equipment (0.3%) Cisco Systems, Inc. (NON) 327,400 Conglomerates (1.9%) Mitsubishi Corp. (Japan) 1,293,300 26,562,271 Vivendi SA (France) 309,265 10,461,433 Consumer Cyclicals (1.4%) Matsushita Electric Industrial Co., Ltd. (Japan) 1,337,000 Consumer Finance (2.8%) Capital One Financial Corp. 153,900 11,904,165 Countrywide Financial Corp. 1,230,800 44,099,564 Consumer Goods (1.8%) Reckitt Benckiser PLC (United Kingdom) 910,503 Electric Utilities (2.0%) Iberdrola SA (Spain) 458,145 16,251,686 PG&E Corp. (S) 573,100 23,886,808 Electronics (2.1%) Chartered Semiconductor Manufacturing, Ltd. (Singapore) (NON) 11,096,000 7,603,375 Hynix Semiconductor, Inc. (South Korea) (NON) 540,900 18,403,737 United Microelectronics Corp. (Taiwan) 28,930,000 15,903,857 Financial (1.2%) Citigroup, Inc. (SEG) Orix Corp. (Japan) Gaming & Lottery (0.9%) Sankyo Co., Ltd. (Japan) Health Care Services (0.9%) Cardinal Health, Inc. Homebuilding (0.7%) Barratt Developments PLC (United Kingdom) Household Furniture and Appliances (1.0%) Whirlpool Corp. (S) Insurance (4.1%) ACE, Ltd. (Bermuda) Allianz AG (Germany) Zurich Financial Services AG (Switzerland) Investment Banking/Brokerage (4.6%) Bear Stearns Cos., Inc. (The) Credit Suisse Group (Switzerland) Goldman Sachs Group, Inc. (The) Macquarie Bank, Ltd. (Australia) Lodging/Tourism (0.5%) Royal Caribbean Cruises, Ltd. Machinery (4.0%) Cummins, Inc. (S) Fanuc, Ltd. (Japan) SMC Corp. (Japan) Manufacturing (1.1%) SKF AB Class B (Sweden) Metals (5.3%) Nucor Corp. (S) Phelps Dodge Corp. (S) POSCO (South Korea) Quanex Corp. (S) Zinifex, Ltd. (Australia) Office Equipment & Supplies (1.5%) Canon, Inc. (Japan) Oil & Gas (12.8%) Chevron Corp. Exxon Mobil Corp. Frontier Oil Corp. Marathon Oil Corp. Nippon Mining Holdings, Inc. (Japan) Norsk Hydro ASA (Norway) Tesoro Corp. (S) Valero Energy Corp. Pharmaceuticals (7.5%) Johnson & Johnson Pfizer, Inc. Roche Holding AG (Switzerland) Serono SA (Switzerland) Publishing (0.9%) Dai Nippon Printing Co., Ltd. (Japan) Railroads (0.9%) Canadian National Railway Co. (Canada) Real Estate (0.2%) Friedman, Billings, Ramsey Group, Inc. Class A (R) (S) 367,829 Retail (1.8%) Marks & Spencer Group PLC (United Kingdom) 1,424,984 15,867,855 Supervalu, Inc. (S) 756,600 20,511,426 Semiconductor (0.3%) Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 3,358,798 Software (1.2%) Autodesk, Inc. (NON) 210,200 7,169,922 Microsoft Corp. 679,500 16,328,385 Technology Services (1.7%) Accenture, Ltd. Class A (Bermuda) 658,300 19,261,858 Google, Inc. Class A (NON) 37,510 14,501,366 Telecommunications (4.5%) Embarq Corp. (NON) 39,288 1,777,782 Koninklijke (Royal) KPN NV (Netherlands) 1,860,345 21,103,084 Sprint Nextel Corp. 2,431,700 48,147,660 Vodafone Group PLC (United Kingdom) 7,363,006 15,978,864 Vodafone Group PLC Class B (United Kingdom) (F)(NON) 8,414,864 2,356,330 Telephone (0.8%) China Netcom Group Corp. (Hong Kong), Ltd. (Hong Kong) 9,175,200 Tobacco (1.3%) Japan Tobacco, Inc. (Japan) 6,897 Total common stocks (cost $1,804,064,185) SHORT-TERM INVESTMENTS (7.7%)(a) Principal Value amount/shares Interest in $521,000,000 joint tri-party repurchase agreement dated July 31, 2006 with UBS Securities LLC due August 1, 2006 with respect to various U.S. Government obligations maturity value of $21,915,214 for an effective yield of 5.28% (collateralized by Fannie Mae and Freddie Mac securities with yields ranging from 3.50% to 12.00% and due dates ranging from January 1, 2007 to July 1, 2036, valued at $531,422,424) $21,912,000 $21,912,000 Putnam Prime Money Market Fund (e) 19,653,568 19,653,568 Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from August 1, 2006 to August 23, 2006 (d) $112,006,028 111,967,505 Total short-term investments (cost $153,533,073) TOTAL INVESTMENTS Total investments (cost $1,957,597,258)(b) FORWARD CURRENCY CONTRACTS TO BUY at 7/31/06 (aggregate face value $244,896,148) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $60,975,137 $59,838,261 10/18/06 $1,136,876 British Pound 125,945,900 124,806,889 9/20/06 1,139,011 Canadian Dollar 23,060,338 23,171,375 10/18/06 (111,037) Euro 25,569,650 25,380,364 9/20/06 189,286 Japanese Yen 223,079 222,942 8/16/06 137 Norwegian Krone 11,117,322 11,111,300 9/20/06 6,022 Swiss Franc 363,687 365,017 9/20/06 (1,330) Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/06 (aggregate face value $306,687,688) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $2,041,684 $2,018,033 10/18/06 $(23,651) British Pound 4,940,136 4,886,772 9/20/06 (53,364) Canadian Dollar 14,564,503 14,470,972 10/18/06 (93,531) Danish Krone 28,263 28,752 9/20/06 489 Euro 81,668,441 80,912,849 9/20/06 (755,592) Japanese Yen 162,313,733 163,102,300 8/16/06 788,567 Norwegian Krone 7,423,757 7,267,784 9/20/06 (155,973) Swedish Krona 1,149,030 1,156,157 9/20/06 7,127 Swiss Franc 32,293,438 32,844,069 9/20/06 550,631 Total FUTURES CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Dow Jones Euro Stoxx 50 Index (Long) 104 $4,903,413 Sep-06 $371,158 New Financial Times Stock Exchange 100 Index (Long) 32 3,534,077 Sep-06 238,249 S&P 500 Index (Long) 63 20,188,350 Sep-06 176,721 S&P ASX 200 Index (Long) 13 1,237,692 Sep-06 21,368 S&P/Tokyo Stock Exchange 60 Index (Long) 10 1,184,602 Sep-06 87,925 Tokyo Price Index (Long) 26 3,568,694 Sep-06 (77,362) Total NOTES (a) Percentages indicated are based on net assets of $1,988,282,395. (b) The aggregate identified cost on a tax basis is $1,960,404,244, resulting in gross unrealized appreciation and depreciation of $206,945,010 and $65,397,193, respectively, or net unrealized appreciation of $141,547,817. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at July 31, 2006. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2006. (R) Real Estate Investment Trust. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At July 31, 2006, the value of securities loaned amounted to $109,197,980. The fund received cash collateral of $111,967,505 which is pooled with collateral of other Putnam funds into 24 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,125,986 for the period ended July 31, 2006. During the period ended July 31, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $521,382,585 and $523,947,290, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. At July 31, 2006, liquid assets totaling $34,646,084 have been designated as collateral for open forward contracts and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2006: (as a percentage of Portfolio Value) Australia 2.9% Belgium 2.0 Bermuda 2.0 Canada 3.1 France 3.9 Germany 3.2 Hong Kong 0.8 Italy 1.2 Japan 13.7 Netherlands 2.3 South Korea 2.0 Spain 0.8 Sweden 1.1 Switzerland 4.7 Taiwan 1.1 United Kingdom 7.5 United States 46.5 Other 1.2 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: September 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2006
